DAY, J.
A will provides: “I give, devise and bequeath all the rest, residue and remainder of my estate to Oren D. . Becker or some one I may appoint in his stead, to hold without bond and to distribute as I have given instructions.” And a codicil thereto provides: “In Item 5 of my will I desire to be more explicit. I give to my executor, Oren D. Becker, the remainder and residue of my estate to hold in trust, to be invested by him and used to perpetuate my name and interest in Hawes Methodist Epis-cqpal Church and to assist needy and worthy causes and persons as he understands my wishes and practice to be when living, and at his death (Oren D. Becker) if there be still a residue or remainder of my estate, it shall go to Elizabeth Gamble, Deaconness Home Association, incorporated under the laws of the State of Ohio, for the purpose of endowing a Hawes Free Bed in Christ’s Hospital for the sick and suffering. The receipt of the treasurer of this organization shall be sufficient discharge to his executor for the same.”
Held, such will creates a valid charitable trust enforceable in equity.
Judgment reversed.
Marshall, C. J., Allen and Kinkade, JJ., con-curr.